OPINION ON REHEARING
CONOVER, Judge.
The State of Indiana has filed a Petition for Rehearing which correctly points out our statement the defendant was acquitted of the burglary and conspiracy to commit burglary charges is incorrect. In fact, the jury hung as to these charges. According ly, we have corrected this error by amending our original statement of facts in this regard. 473 N.E.2d 1059 (Ind.App.1985).
This amendment does not, however, lead to a contrary result. Given a hung jury, it is patently obvious the evidence was insufficient for the conviction of Hossman as to those two charges.
Excepting the above, the Petition for Rehearing is in all other respects denied.
MILLER, P.J., and YOUNG, J., concur.